                Case 2:21-cv-00696-TLN-KJN Document 33 Filed 08/02/21 Page 1 of 3



                                            United States District Court
                                            Eastern District of California




Government App Solutions, Inc.
                                                              Case Number: 2:21cv00696-TLN-KJN
 Plaintiff(s)

 V.
                                                              APPLICATION FOR PRO HAC VICE
The Federal Bureau of Investigation, et al.                   AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Patrick D. Allen                                         hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Toni Harp

On         11/05/2007              (date), I was admitted to practice and presently in good standing in the
      State of Connecticut Superior Court                (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date: 7/27/2021                                    Signature of Applicant: /s/ Patrick D. Allen



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
                Case 2:21-cv-00696-TLN-KJN Document 33 Filed 08/02/21 Page 2 of 3

Pro Hac Vice Attorney

Applicant's Name:                 Patrick D. Allen
Law Firm Name:                    Karsten & Tallberg, LLC
Address:                          500 Enterprise Drive, Suite 4B


City:                             Rocky Hill                     State:       CT   Zip:   06067
Phone Number w/Area Code:          (860) 233-5600
City and State of Residence: Madison, CT
Primary E-mail Address:            pallen@kt-lawfirm.com
Secondary E-mail Address:


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Matthew C. Jaime
Law Firm Name:                    Matheny Sears Linkert Jaime LLP
Address:                          3638 American River Drive


City:                             Sacramento                     State:      CT    Zip:   95864-5901
Phone Number w/Area Code:          (916) 978-3434                         Bar #




                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated:   07/30/21
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                            Page 2
        Revised July 6, 2021
      Case 2:21-cv-00696-TLN-KJN Document 33 Filed 08/02/21 Page 3 of 3




                            State of Connecticut
                                 Supreme Court

         L Carl D. Cicchetti, Chief Clerk ofthe Supreme Court ofthe State ofConnecticut and
keeper ofthe Seal thereof

         Do hereby certify,     that, in the Supreme Court at   Hartford

on the    5th    day of November, 2007




                                      Patrick D. Allen


                                                of


                                    Madison, Connecticut




having been examined andfound duly qualified, was sworn as an attorney and admitted to
practice before all courts ofthis state, and that said attorney is a member of in good standing of
the Bar ofthis State pursuant to Practice Book §2-65.



                                      In Testimony Whereof,           I have hereunto set my hand


                                    Connecticut, at Hartford,   th'i ii
                                     and affix the Seal of the Supreme Court ofthe State of
                                                                                  2021   _




                                                                Carl D. Cicchetti
                                                                    Chief Clerk
